1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the limitation of ”a terminal electrically connected to the sheathed insulated cable” of claim 2, lines 1-2; and 
the limitation of “the housing isolates the terminal from an area exterior of the insulation displacement connector” of claim 3, lines 2-3; and 
the limitation of “the terminal is disposed inside the housing and the housing isolates the terminal from an area exterior of the insulation displacement connector” in claim 4, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
       			Claim Rejections - 35 USC § 102

 	A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.  	Claims 1-3 and 7-14 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by  Shindo et al [US7021958].
 	Claim 1, Shindo et al discloses an insulation displacement connector connecting to a sheathed insulated cable, comprising:
a housing 1+6 including a first portion 1 and a second portion 6 mechanically engaging the first portion, the first portion is made of a different material than the second portion [the first portion is separated from the the second portion; a first material of the first portion is different from a second material of the the second portion].
 	Claim 2, Shindo et al discloses the insulation displacement connector of claim 1, further comprising a terminal 8 electrically connected to the sheathed insulated cable.
 	Claim 3, Shindo et al discloses the insulation displacement connector of claim 2, wherein the terminal is disposed inside the housing and the housing isolates the terminal from an area exterior of the insulation displacement connector [fig. 5A].     
 	Claim 7, Shindo et al discloses the insulation displacement connector of claim 1, wherein the first portion 1 and the second portion 6 form a coupling system [such as projection 6d] [fig. 14A] permitting mechanical coupling between the first portion and the second portion.
 	Claim 8, Shindo et al discloses the insulation displacement connector of claim 1, wherein the second portion 6 has a male coupling system including a projecting element 6d.
  	Claim 9, Shindo et al discloses the insulation displacement connector of claim 8, wherein the projecting element 6e [fig. 14B] resiliently deforms and engages the first portion 1.

 	Claim 11, Shindo et al discloses the insulation displacement connector of claim 10, wherein the projecting element 6e has a catch {a shaped portion of 6e] contacting the contact surface [of portion 1] [fig. 15B].
Claim 12, Shindo et al discloses the insulation displacement connector of claim 11, wherein the first portion {a concave forming on member 1k, fig, 14B] has a groove.
 	Claim 13, Shindo et al discloses the insulation displacement connector of claim 12, wherein the second portion 6 has an external coupling element [a shaped portion of 6e] accommodated in the groove.
 	Claim 14, Shindo et al discloses the insulation displacement connector of claim 9, wherein the projecting element 6e is resiliently deformable in a direction perpendicular to a direction of extension of the projecting element.
 					Claim Rejections - 35 USC § 103
6.  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102
of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art
to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7. 	 Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shindo et al [US7021958] in view of Pharney et al [us20100136846].                                                           
Claim 4, Shindo disclose the invention generally all as claimed, but does not show the material of the first portion being offered of higher resistance to flammability than the material of the second portion. However, Pharney et al teach the cover 19 may be made of a suitable insulative plastic material that meets all applicable standards with respect to, for example, electrical breakdown resistance and flammability [para 0038, line 5]. It would have been obvious to one having ordinary skill at the time the invention was made to show a characteristic of the first and second portions of Shindo et al by providing a suitable insulative plastic material that meets all applicable standards as taught by Pharney et al for having typical materials on the purpose of the user needed.  
8. 	 Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shindo et al [US7021958] in view of Pharney et al [us20100136846] and further apply om Craig et al [us2009/0163058].                                                           
 	Claims 5-6, Shindo disclose the invention generally all as claimed, but does not show the material of the first portion being 
at least one of polyamide with 30% glass fiber, polybutylene terephthalate with 30% glass fiber, polyethylene terephthalate [PET], and polyphenyl sulfide or  the second portion being at least one of polyamide [PA], polyolefin, or polybutylene terephthalate [PBT]. However, Craig et al teach the material of the first portion being at least one of polyamide with 30% glass fiber, polybutylene terephthalate with 30% glass fiber, polyethylene terephthalate [PET], and polyphenyl sulfide or the second portion being at least one of polyamide [PA], polyolefin, or polybutylene terephthalate [PBT]. It would have been obvious to one having ordinary skill at the time the invention was made to provide materials of the first and second portions of Shindo et al by selecting polybutylene terephthalate [PBT] and polyethylene terephthalate [PET] as taught by Craig et al for the first portion and the second portion, respectively, for the purpose of the user needed.  
 					Conclusion

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831